Appeal from a judgment of the Tompkins County Court, rendered February 8, 1977 upon a verdict convicting defendant of the crime of assault in the third degree. Assault in the third degree is defined, inter alia, as intentionally causing physical injury to another person (Penal Law, § 120.00, subd 1). "Physical injury” means impairment of physical condition or substantial pain (Penal Law, § 10.00, subd 9) as distinguished from "Serious physical injury” (Penal Law, § 10.00, subd 10). Defendant was in a bar fight. His opponent was knocked unconscious. Defendant admitted on the stand that he walked over and kicked the prone man in the head with a foot covered in a plaster cast. In light of this admission, imperfections in the trial procedure, if any, were harmless (People v Crimmins, 36 NY2d 230). Judgment affirmed. Sweeney, J. P., Mahoney, Larkin, Mikoll and Herlihy, JJ., concur.